Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1, drawn to zinc finger nuclease fusion protein comprising ZFN 71557 and ZFN 71728.
II.	Claims 2-11, drawn to polynucleotide encoding ZFN 71557 and ZFN 71728.
III.	Claims 12-19, drawn to compositions comprising polynucleotides encoding ZFN 71557, ZFN 71728, and donor polynucleotides encoding FIX.  
IV.	Claims 20-27, drawn to compositions comprising polynucleotides encoding ZFN 71557, ZFN 71728, and donor polynucleotides encoding IDS.  
V.	Claims 28-35, drawn to compositions comprising polynucleotide encoding ZFN 71557, ZFN 71728, and donor polynucleotides encoding IDUA.  

The inventions are distinct, each from the other because of the following reasons:
The Compositions of Inventions III, IV, and V differ in that the nucleic acids encode differing donor polynucletodes encoding polypeptides having different structures and functions. 

The ZNF fusion protein of Invention I is not used in the compositions of polynucleotides of Inventions II, III, IV, or V.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).








Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656